Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on December 28, 2020. There are twenty-one claims pending and sixteen eight claims under consideration. Claims 10-17 have been cancelled. Claim 21 is new. Claims 9 and 18-21 have been withdrawn as claims directed to a non-elected invention. This is the first action on the merits. The present invention relates to novel substituted pyrazoloazepin-4-ones with phosphodiesterase inhibitory activity, and to their use as therapeutic agents in the treatment of inflammatory diseases and conditions.
Election of Group I was made without traverse in the reply filed on December 28, 2020. Therefore this restriction is considered proper and thus made FINAL.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on the 16000380.2 application filed in the European Patent Office on February 16, 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 11, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Claim Objections
	Claim 3 is objected to because of the following informalities:  In claim 3, line 8, the claim appears to be missing the term “and” in between the terms “(C3-C6)cycloalkyl” and “Rx”.  Appropriate correction is required.
	Claims 3-6 are objected to because of the following informalities: 
In claim 3, line 4, the term “hetero-cycloalkyl” should be replaced with “heterocycloalkyl”;
In claim 4, line 3, the term “hetero-cycloalkyl” should be replaced with “heterocycloalkyl”;
In claim 5, line 3, the term “hetero-cycloalkyl” should be replaced with “heterocycloalkyl”; and
In claim 6, line 4, the term “hetero-cycloalkyl” should be replaced with “heterocycloalkyl”. 
Appropriate correction is required.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-21 directed to methods non-elected without traverse.  Accordingly, claims 18-21 have been cancelled.

Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amanda Murphy and Daniel Rivalti on March 12, 2021. The application has been amended as follows: 
a) In claim 3, line 8, insert the term “and” in between the terms “(C3-C6)cycloalkyl” and “Rx”.  
b)  In claim 3, line 4, replace the term “hetero-cycloalkyl” with “heterocycloalkyl”;
c) In claim 4, line 3, replace the term “hetero-cycloalkyl” with “heterocycloalkyl”;
d) In claim 5, line 3, replace the term “hetero-cycloalkyl” with “heterocycloalkyl”; and
e) In claim 6, line 4, replace the term “hetero-cycloalkyl” with “heterocycloalkyl”. 
f) Deletion of Claims 18-21.
Examiner’s Statement of Reasons for Allowance

	Claims 1-9 are allowed.
Claims 1-9 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a compound of general formula (I).
Conclusion
	Claims 1-9 are allowed.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699



	
	
	
	
	3